             Case 3:20-cv-01147-JAG Document 1 Filed 03/13/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA               )
                                       )                 Case No.
           Plaintiff,                  )
                                       )
           v.                          )
                                       )
MIGUEL CABRAL-VERAS and                )
JEANNETTE STAMPAR,                     )
603 Calle Del Parque                   )
San Juan, PR 00909-2307                )
                                       )
           Defendants.                 )
_______________________________________)

                                           COMPLAINT

        Plaintiff, the United States of America, at the request and with the authorization of the

Chief Counsel for the Internal Revenue Service, a delegate of the Secretary of the Treasury, and

at the direction of the Attorney General of the United States, brings this civil action to collect

assessments against Miguel Cabral-Veras and Jeannette Stampar, husband and wife, for civil

penalties arising from their failure to report interests in foreign bank accounts during the period

2010 through 2013 as required by 31 U.S.C. § 5314 and 31 C.F.R. § 1010.350(a). In support of

this action, the United States alleges as follows:


                                 JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1345.

        2.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because the

defendants reside in this district. Venue is also proper under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the United States’ claim occurred in this district.
             Case 3:20-cv-01147-JAG Document 1 Filed 03/13/20 Page 2 of 7




                                              PARTIES

        3.      The plaintiff is the United States of America.

        4.      Defendants Miguel Cabral-Veras and Jeannette Stampar are married United States

citizens residing in San Juan, Puerto Rico.

                            COUNT I: FBAR PENALTY ASSESSMENTS
                              AGAINST MIGUEL CABRAL-VERAS

        5.      During 2010-2013, Cabral-Veras had an interest in a bank account at Banco BDI

with account number ending in 2854, and the account was located in the Dominican Republic.

        6.      During 2010-2013, Cabral-Veras had an interest in a bank account at Banco BDI

with account number ending in 8751, and the account was located in the Dominican Republic.

        7.      During 2010-2013, Cabral-Veras had an interest in a bank account at Banco BDI

with account number ending in 2954, and the account was located in the Dominican Republic.

        8.      During each calendar year 2010 through 2013, the aggregate amount in the

accounts described in paragraphs 5-7, in which Cabral-Veras had an interest and which were

located in a foreign country, exceeded $10,000.

        9.      Cabral-Veras failed to comply with 31 U.S.C. § 5314 and 31 C.F.R. § 1010.350,

which require a person to keep records and file reports when the person maintains a foreign bank

account. Such reports must be filed with the Internal Revenue Service on Treasury Form TD-F

90-22.1 (Report of Foreign Bank and Financial Accounts or “FBAR”) for tax years prior to

2013, and on FinCEN Form 114 for tax year 2013 and after.

        10.     Cabral-Veras is subject to civil penalties under 31 U.S.C. § 5321(a)(5) because he

failed to comply with the reporting requirements of 31 U.S.C. § 5314. Specifically, he failed to

timely file an FBAR reporting his interest in the accounts described in paragraphs 5-7 for 2010-

2013.



                                                  2
          Case 3:20-cv-01147-JAG Document 1 Filed 03/13/20 Page 3 of 7




       11.     On March 20, 2018, a delegate of the Secretary of the Treasury assessed civil

penalties in the amount of $10,000 per account, for each year during 2010-2013 during which

such account exceeded $10,000 in value. The assessment amounts, which totaled $100,000,

were as follows:

                                    Account          Account     Account
                                    ending           ending      ending
                                    2854             8751        2954

                      2010          $10,000          $0          $10,000

                      2011          $0               $10,000     $10,000

                      2012          $10,000          $10,000     $10,000

                      2013          $10,000          $10,000     $10,000


       12.     A delegate of the Secretary of the Treasury gave notice of the assessments to

Cabral-Veras and made a demand for payment of the assessments upon Cabral-Veras.

       13.     Despite this notice and demand for payment, Cabral-Veras has failed, neglected,

or refused to pay the assessments described in paragraph 11, above.

       14.     Because the amounts of the assessed penalties described in Paragraph 11 above

exceed the amounts that would have been assessed had the violations been willful within the

meaning of 31 U.S.C. § 5321(a)(5)(C) and the amounts of such willful penalties determined in

accordance with applicable guidance where accounts are co-owned, the United States is only

seeking to enforce the amount of the assessed penalties to the extent of $82,943.76, plus interest

accruing after March 20, 2018.

       15.     Interest and penalties have accrued and will continue to accrue on the penalty

amount described in paragraph 14 above pursuant to 31 U.S.C. § 3717.




                                                 3
          Case 3:20-cv-01147-JAG Document 1 Filed 03/13/20 Page 4 of 7




       16.     Cabral-Veras is indebted to the United States in the amount of $89,322.48 as of

April 25, 2019, plus statutory additions accruing from that date according to 31 U.S.C. § 3717.

                          COUNT II: FBAR PENALTY ASSESSMENTS
                             AGAINST JEANNETTE STAMPAR

       17.     During 2010-2011, Stampar had an interest in a bank account at Mercantil Bank

with account number ending in 3-102, and the account was located in Switzerland.

       18.     During 2010-2011, Stampar had an interest in a bank account at Mercantil Bank

with account number ending in 4-102, and the account was located in Switzerland.

       19.     During 2010-2013, Stampar had an interest in a bank account at Banco BDI with

account number ending in 2854, and the account was located in the Dominican Republic.

       20.     During 2010-2013, Stampar had an interest in a bank account at Banco BDI with

account number ending in 8751, and the account was located in the Dominican Republic.

       21.     During 2010-2013, Stampar had an interest in a bank account at Banco BDI with

account number ending in 1985, and the account was located in the Dominican Republic.

       22.     During each calendar year, 2010 through 2013, the aggregate amount in the

accounts described in paragraphs 17-21, in which Stampar had an interest and which were

located in a foreign country, exceeded $10,000.

       23.     Stampar failed to comply with 31 U.S.C. § 5314 and 31 C.F.R. § 1010.350, which

require a person to keep records and file reports when the person maintains a foreign bank

account. Such reports must be filed with the Internal Revenue Service on Treasury Form TD-F

90-22.1 (Report of Foreign Bank and Financial Accounts or “FBAR”) for tax years prior to

2013, and on FinCEN Form 114 for tax year 2013 and after.

       24.     Stampar is subject to civil penalties under 31 U.S.C. § 5321(a)(5) because she

failed to comply with the reporting requirements of 31 U.S.C. § 5314. Specifically, she failed to



                                                  4
          Case 3:20-cv-01147-JAG Document 1 Filed 03/13/20 Page 5 of 7




timely file an FBAR reporting her interest in the accounts described in paragraphs 17-21 for

2010-2013.

       25.     On March 20, 2018, a delegate of the Secretary of the Treasury assessed civil

penalties in the amounts shown below, for each year during 2010-2013 during which the

accounts described in paragraphs 17-21 exceeded $10,000 in value. The assessed penalty

amounts, which totaled $108,246.50, were as follows:

                      Account       Account          Account     Account       Account
                      ending        ending           ending      ending        ending
                      3-102         4-102            2854        8751          1985

        2010          $10,000       $10,000          $10,000     $0            $0

        2011          $0            $0               $0          $9,123.25     $9,123.25

        2012          $0            $0               $10,000     $10,000       $10,000

        2013          $0            $0               $10,000     $10,000       $10,000


       26.     A delegate of the Secretary of the Treasury gave notice of the assessments to

Stampar and made a demand for payment of the assessments upon Stampar.

       27.     Despite this notice and demand for payment, Stampar has failed, neglected, or

refused to pay the assessments described in paragraph 25, above.

       28.     Because the amounts of the assessed penalties described in Paragraph 25 above

exceed the amounts that would have been assessed had the violations been willful within the

meaning of 31 U.S.C. § 5321(a)(5)(C) and the amounts of such willful penalties determined in

accordance with applicable guidance where accounts are co-owned, the United States is only

seeking to enforce the amount of the assessed penalties to the extent of $94,548.50, plus interest

accruing after March 20, 2018.




                                                 5
            Case 3:20-cv-01147-JAG Document 1 Filed 03/13/20 Page 6 of 7




       29.     Interest and penalties have accrued and will continue to accrue on the penalty

amount described in paragraph 28 above pursuant to 31 U.S.C. § 3717.

       30.     Stampar is indebted to the United States in the amount of $101,819.67 as of April

25, 2019, plus statutory additions accruing from that date pursuant to 31 U.S.C. § 3717.

                                     CLAIM FOR RELIEF

       WHEREFORE, the Plaintiff, the United States of America, respectfully prays as follows:

       A.      That the Court enter judgment in favor of the United States and against Miguel

Cabral-Veras in the amount of $89,322.48 as of April 25, 2019, plus interest accruing from that

date until paid pursuant to 31 U.S.C. § 3717, relating to the penalty and interest assessments

made against him with respect to 2010-2013;

       B.      That the Court enter judgment in favor of the United States and against Jeannette

Stampar in the amount of $101,819.67 as of April 25, 2019, plus interest accruing from that date

until paid pursuant to 31 U.S.C. § 3717, relating to the penalty and interest assessments made

against her with respect to 2010-2013; and

       That the Court award such other and further relief, including the costs of this action, as

may be deemed just and proper under the circumstances.




                                                 6
         Case 3:20-cv-01147-JAG Document 1 Filed 03/13/20 Page 7 of 7




Dated: March 13, 2020.

                                    ROSA E. RODRIGUEZ-VELEZ
                                    United States Attorney

                                    RICHARD E. ZUCKERMAN
                                    Principal Deputy Assistant Attorney General, Tax
                                    Division

                                    /s/ Ann E. Nash
                                    ANN E. NASH
                                    Trial Attorney, Tax Division
                                    U.S. Department of Justice
                                    P.O. Box 227
                                    Ben Franklin Station
                                    Washington, DC 20044
                                    Telephone: 202-307-6489
                                    Email: ann.e.nash@usdoj.gov
                                    Attorney #G00515




                                       7
